DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 15 is objected to because of the following informalities:
	1) Claim 15 line 6, the period “.” after the term “chemicals” should be removed.  Applicant is reminded that claims should be recited in “one sentence form only”.  Appropriate correction is required.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al(USPGPUB 2020/0051015) in view of Khamis et al(USPGPUB 2016/0077047).
  -- In considering claim 1, the claimed subject matter that is met by Davis et al(Davis) includes: 
	1) the sensor including a monitor/detector component, communication circuitry and a power source operatively coupled to the 
	2) the system further determines at least one of a location or operating status of the sensor, the communication circuitry configured to transmit at least one of the location or operating status to the associated receiver is met by the sensor unit including GPS(see: sec[0077]) for providing location of the package(see: sec[0079]); 
	3) at least one of the detector component, communication circuitry or power source is part of a removable/replaceable module is met by the embodiment wherein the battery module, the network module, and the sensor module are incorporated into individual connectable modules(see: sec[0016]), which implies that they are individually removable.
	- Davis does not teach: 

	Use of electrodes for use in detectors for measuring chemicals is well known.  In related art, Khamis et al(Khamis) teaches a sensor for analyit detection, including a chemical sensor comprising electrodes(see: Khamis, sec[0061]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chemical sensor including electrodes of Khamis, into the system of Davis, since this would have provided a well known and reliable means of providing chemical detection in the device of Davis.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the monitor/detector component includes a plurality of detectors for monitoring at least one of location, speed, temperature, humidity, moisture, flow, pH, nutrients, light, radiation, pressure, vibration and shock is met by the sensors of Davis monitoring temperature(see: Davis, sec[0077]).
   -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as: 

  -- Claim 4 recites subject matter that is met as discussed in claim 3 above, as well as:
	1) the environment external to the product intended for consumption includes at least one of enclosed areas, semi-enclosed areas, open- air areas or surface areas that comes into contact with the product intended for consumption or come into contact with the environment of the product intended for consumption is met by the environment external to the shipping package being open air areas as seen in figure 13, where the person is carrying the package in open air.
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, as well as:
	1) the environment external to the product intended for consumption includes at least one of a box, bag, band, bin, bowl, bottle, bucket, case, can, carton, cover, chiller, crate, container, countertop, conveyor, cup, drawer, dumpster, display, freezer, jar, label, mixer, package, pad, paper, plastic, plate, processor, pan, pallet cover, pallet wrap, pouch, rack, refrigerator, 
  -- Claim 6 recites subject matter that is met as discussed in claim 4 above, as well as:
	1) one or more component or element of the system is fixed to, adhered to, embedded in or printed on a surface or lining or layer or cover or portion of the environment external to the product intended for consumption is met by the module(20) being adhered to the box(16 as seen in figure 1A.
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) at least one component or element of the system is mobile within an environment is met by the internal interfacing module(40), which is internal to the box as seen in figure 1A.
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:

  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the system includes one or more housings resistant to various factors in an environment is met by the housing of the sensor(40) being enclosed such that it is resistant to environment when within the enclosed box(16).
  -- Claim 10 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the system includes a flow induction device including at least one of concentrators, fans, pumps, valves, conduits, channels, or housing is met by the housing including heating, cooling or oxygen control system(see: sec[0106]).
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the system includes a connector for operatively coupling the detector component, communication circuitry and power source would 
  -- Claim 12 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the power source includes an antenna configured to receive energy wirelessly and supply the received energy to at least one of the detector components or the communication circuitry would have been inherent, since the battery is being recharged by integrated charging circuit that receives external electromagnetic energy(see: sec[0127]).  Therefore, it is well known that some form of induction antenna would have been required for the purpose of wirelessly charging a battery via electromagnetic energy.
  -- Claim 13 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) at least one of the monitor/detector component, communication circuitry, power source, connector or housing is part of removable/replaceable modules is met by the embodiment wherein the battery module, the network module, and the sensor module are 
  -- Claim 14 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) at least one of the monitor/detector component, communication circuitry or power source is a printed element or printed component is met by the embodiment in which the electornicas and power layeter(26) is a printable cover layer(see: Davis, sec[0147]).
  -- Claims 15 and 16 recite subject matter met as discussed in claim 1 above 
  -- Claim 17 depends from claim 16, and recites a method that substantially corresponds to the system of claim 2.  Therefore, claim 17 is met for the reasons as discussed in the rejection of claims 2 and 16 above.
  -- Claim 18 depends from claim 16, and recites a method that substantially corresponds to the system of claim 12.  Therefore, claim 18 is met for the reasons as discussed in the rejection of claims 2 and 16 above.
  -- Claim 19 recites subject matter that is met as discussed in claim 16 
  -- Claim 20 recites subject matter that is met as discussed in claim 16 
  -- Claim 21 recites subject matter that is met as discussed in claim 16 above, as well as:

  -- Claim 22 recites subject matter that is met as discussed in claim 16 

REMARKS:
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMARKUNTZ can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/DARYL C POPE/Primary Examiner, Art Unit 2687